Citation Nr: 0033572	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  94-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of bilateral hearing loss disability, 
currently evaluated as noncompensably disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The case was previously before the Board in May 1999, when it 
was remanded to afford the veteran a hearing at the RO.  The 
hearing was held in July 1999.  Review of the transcript 
shows that the VA employee conducting the hearing explained 
fully the issues and suggested the submission of additional 
evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2000).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

While the claim was in remand status, the RO granted non-
service-connected pension benefits.  

In the July 2000 supplemental statement of the case, the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss 
disability is manifested by a right ear pure tone threshold 
average of 40 decibels with discrimination ability of 96 
percent (numeric designation I) and a left ear pure tone 
threshold average of 53 decibels with discrimination ability 
of 92 percent (numeric designation I).  

3.  Service connection for a back disorder was last denied in 
a November 1990 decision by the RO.  

4.  The evidence submitted since the 1990 RO Board decision 
is cumulative and not material.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the service-
connected bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
6100 (1991-2000).  

2.  The November 1990 RO decision denying service connection 
for a back disorder is final.  New and material evidence 
sufficient to reopen the claim has not been presented.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claims and indicated the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  VA notified the 
veteran of the records which were obtained.  

All relevant VA and other Federal records have been obtained.  
The service medical records are in the claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Hearing Loss Disability

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 52 Fed. Reg. 44118, Nov. 18, 1987.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (1991-2000).  
The United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation. Id.; Rhodan v. West, 12 Vet. App. 55, 
57 (1998).  The Board also notes that the differences between 
the former criteria and the revised criteria are relatively 
minor; thus, the Board finds that the veteran has not been 
prejudiced by applying the new regulations in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

A November 1973 VA examination diagnosed a bilateral high 
frequency hearing loss.  A January 1974 rating decision 
granted service connection for the bilateral high frequency 
hearing loss, rating it as noncompensable.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

On the authorized VA audiological evaluation, in July 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
20
55
50
36
Left
20
40
65
55
45

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 94 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (1991-2000).  

On the authorized VA audiological evaluation, in May 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
20
60
60
40
Left
25
50
65
70
53

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (1991-2000).  

At his July 1999 RO hearing, the veteran testified that he 
had been using hearing aids for approximately 3 years.  
Review of the transcript shows that the VA employee 
conducting the hearings explained fully the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  The veteran agreed that he 
would be available for another examination.  

On the authorized VA audiological evaluation, in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
20
60
60
40
Left
25
50
65
70
53

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (1991-2000).  The 
diagnosis was, on the right, hearing within normal limits to 
2000 HZ with moderately severe hearing loss from 3000 HZ to 
4000 HZ and, on the left, a mild to moderately severe hearing 
loss to 4000 HZ.   

A hearing loss has been diagnosed for each ear.  There is no 
question that a hearing loss disability exists.  For rating 
purposes, the extent of the disability must be determined 
based on the findings of objective testing.  Under the 
current rating criteria (effective June 10, 1999) and the 
previous rating criteria, the use of hearing aids does not, 
of itself, approximate any criteria for a compensable rating.  
38 C.F.R. §§ 4.7, 4.85, 4.86, 4.86a, 4.87 (1991-2000).  

The Board has considered the claim under the criteria in 
effect prior to June 10, 1999 and under the new criteria.  
Karnas, at 313.  See also 64 Fed. Reg. 25202, et seq., May 
11, 1999.  When the results of qualified audiologic tests are 
applied to the rating criteria, the result is consistently a 
noncompensable rating under both old and new criteria.  Thus, 
while the veteran may feel that his hearing is worse, the 
preponderance of evidence establishes that the hearing loss 
is not so severe that a compensable rating is warranted.  

Back Disorder

In a letter dated November 20, 1990, the RO notified the 
veteran of a November 1990 rating decision which denied 
service connection for his back disability.  He was 
specifically told that there was no basis to associate his 
back condition with military service.  The veteran did not 
submit a timely notice of disagreement.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (2000).  The 
November 1990 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  

At the time of the November 1990 rating decision, the 
evidence included the veteran's July 1990 claim in which he 
certified under the penalties of perjury that he had a back 
disorder which began during service.  Since then, the veteran 
has made similar statements.  His July 1999 RO sworn hearing 
testimony was evidence; however, it was cumulative of the 
evidence presented in his July 1990 claim and similar 
information provided at that time.  

The evidence at the time of the prior decision includes the 
service medical records and post service medical records.  
The service records were pertinent for a January 1973 
notation that the veteran had slipped, fallen and had trauma 
to the lumbar area.  The impression was contusion and 
medication was prescribed.  The separation examination 
reports were pertinent for the veteran's self report of 
recurrent back pain with a normal neurologic evaluation and a 
normal evaluation of the spine.  A 1973 VA examination 
disclosed that the back was normal, with full range of motion 
and no spasm or tenderness.  The diagnosis was no pathology 
"at" back.  In 1989, he was seen at a medical facility 
where he reported a history of low back pain since the last 
few years.  Discogenic disease was diagnosed.

Also at the time of the November 1990 rating decision, there 
was evidence of a back disability.  Additional information 
has been submitted further documenting his back disorder.  
There is no dispute that the veteran had a back disorder.  
Additional evidence of a back disorder is cumulative and is 
not new and material.  Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).

Among the private medical records received after the November 
1990 rating decision was a May 1983 report from Hospital 
Damas which, in the subjective findings section, reported 
that the veteran had a back injury while on active duty in 
1971.  He developed low back pain, which recurred with left 
leg pain, requiring chiropractic treatment.  The Board finds 
that the report of injury during service, followed by a 
description of current symptoms and treatment is a mere 
record of information provided by the veteran.  It is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, and does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet App 406, 409 (1995).  

In the November 1990 letter, the RO notified the veteran that 
there was no basis to associate his back condition with 
military service.  There is still no evidence which connects 
the current back disability to the injury in service.  We 
again note that at the time of the prior denial, there was 
evidence of a post service diagnosis and evidence of injury, 
but no evidence of a nexus to service. 

The RO has developed the claim fully obtaining additional 
post service and current medical records, as well as 
affording the veteran an opportunity to testify at a hearing.  
All evidence received since November 1990 is cumulative and 
redundant continuing to show injury in service and current 
disability, but no link between the two.  There is no new and 
material evidence which would connect the current disability 
to the injury in service.  Since November 1990, VA has not 
received any new and material evidence.  Consequently, the 
November 1990 rating decision is not reopened.  In reaching 
this determination, the new record establishes evidence of 
back pathology than previously established.  However, the 
change from 1989 to 1983 is not material.  The fact that 
there had been a post service diagnosis had been established 
at the time of the prior denial.  The establishment of a date 
closer to service, when it is still many years after service, 
is not material.  White v. Brown, 6 Vet. App. 247 (1997). 


ORDER

A compensable rating for the service-connected bilateral 
hearing loss disability is denied.  

The veteran's petition to reopen his claim for service 
connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


